Citation Nr: 0731307	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-09 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
pseudofolliculitis barbae. 

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a lower back injury with lumbar disc disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active serve from May 1973 to March 1976.  
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied an evaluation in excess of 10 
percent for pseudofolliculitis barbae, and an October 2004 
rating decision, which denied entitlement to an evaluation in 
excess of 10 percent for residuals of a back injury.  By a 
subsequent rating decision, issued in June 2006, the RO 
increased the evaluation for the service-connected back 
injury to 20 percent.  Timely substantive appeal of the 
February 2004 and October 2004 rating decisions was perfected 
in March 2005, after the RO issued a SOC in March 2005.

The veteran's Travel Board testimony presents, in essence, 
renewal of his claim that he is unemployable as a result of 
his service-connected back disability.  A previous claim for 
unemployability was denied in 2005.  The veteran's hearing 
testimony is REFERRED to the RO for any necessary action.  

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in July 2007.  Additional evidence was submitted during that 
hearing, along with a written waiver of the veteran's right 
to have that evidence reviewed by the agency of original 
jurisdiction; the waiver, which was signed by the veteran, is 
valid, and appellate review may proceed.  38 `C.F.R. 
§§ 19.37, 20.1304 (2006).  




FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, the 
veteran's pseudofolliculitis barbae affects approximately 20 
percent of the exposed areas of the body, but does not affect 
more than 40 percent of the exposed surfaces of the body, and 
does not result in more than three characteristics of 
disfigurement, such as scars affecting more than 144 square 
inches, and does not require intermittent systemic 
corticosteroid therapy.  

2.  The veteran retains at least 45 degrees of forward 
flexion without pain, and has a combined thoracolumbar range 
of motion of more than 120 degrees without pain.  

3.  The veteran has decreased deep tendon reflexes in the 
lower extremities, an antalgic gait, and subjective 
complaints of pain radiating to the lower extremities down 
the back of the legs and giveaway weakness.


CONCLUSIONS OF LAW

1.  The criteria for an increase in the veteran's disability 
evaluation for pseudofolliculitis barbae from 10 percent to 
30 percent have been met or approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 4.1, 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Codes 
7800-7806, 7814, 7899 (2007).

2. The criteria for a separate, compensable, 10 percent 
evaluation for mild partial paralysis of the sciatic nerve 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520, in additional 
to the 20 percent evaluation assigned for residuals of a 
lower back injury with lumbar disc disease, are met, but the 
criteria for a higher evaluation under Diagnostic Code 5243 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5243, 4.124a, Diagnostic Code 8520 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected skin 
disability causes and employment impairment in excess of 10 
percent, and contends that his back pain is so severe that he 
is unable to work as a mechanic or in construction, his areas 
of past employment.  

Duties to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished, as to 
the August 2003 claim for an increased evaluation for a skin 
disability, by way of a letter issued by the RO to the 
veteran in December 2003.  Following the veteran's July 2004 
claim for increased evaluation for a back disability, the RO 
issued a letter in August 2004.  The December 2003 and August 
2004 letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
necessary to substantiate a claim for an increased evaluation 
for a service-connected disability; (2) informing the veteran 
about the information and evidence VA would seek to provide; 
(3) informing the veteran about the information and evidence 
he was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertained to his 
claim.   

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information prior to the appealed rating 
decisions, the fact that the appeals now before the Board 
address the assigned disability evaluations reflect that the 
veteran understood that he could appeal the disability 
evaluation, and that veteran was not prejudiced by the timing 
of the notice about criteria governing effective dates and 
disability evaluations.  Proceeding with the appeals at this 
time does not therefore inure to the veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, private 
medical records, and personal statement for the veteran are 
associated with the claims file.  Additionally, the veteran 
was afforded VA examinations in connection with his claims.  
The veteran testified before the Board.  The veteran 
submitted additional private clinical evidence at his 
hearing.  The veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide his claim.  As 
such, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

Both the duty to assist and the duty to notify the veteran 
have been met, and appellate review may proceed.

1.  Claim for increased evaluation for pseudofolliculitis 
barbae

Historically, the veteran was awarded service connection for 
pseudofolliculitis barbae by a rating decision issued in 
1976.  A 10 percent evaluation was assigned, and has been in 
effect since 1976.  The veteran's service-connected skin 
disability was initially evaluated under 38 C.F.R. § 4.118, 
Diagnostic Codes 7899 and 7814.  The veteran's specific 
disability is not listed on the Rating Schedule, and the RO 
assigned Diagnostic Code 7899 pursuant to 38 C.F.R. § 4.27, 
which provides that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the most 
closely related body part, in this case, the skin, which is 
rated under diagnostic codes beginning with "78," followed 
by "99," the designation for an unlisted rating code.  See 38 
C.F.R. § 4.20.  In 1976, Diagnostic Code (DC) 7814 provided a 
10 percent maximum schedular evaluation for tinea barbae, and 
the veteran's disability was evaluated by analogy under that 
diagnostic code, which specified that the criteria in DC 7806 
were for application.  

The veteran's August 2003 claim for an increased evaluation 
for a skin disability is the subject of this appeal.  Before 
the veteran submitted his 2003 claim, the criteria for 
evaluating skin disability under 38 C.F.R. § 4.118 were 
revised.  The revised version of 38 C.F.R. § 4.118 does not 
include DC 7814.  Tinea barbae, formerly rated under DC 7814, 
is now evaluated under DC 7813, which provides criteria for 
evaluating dermatophytosis (ringworm), by analogy to 
disfigurement, scars, or dermatitis (DCs 7800 to 7806). 

The RO determined that the most closely analogous diagnostic 
code is 38 C.F.R. § 4.118, DC 7806.  DC 7806 provides the 
criteria for evaluating dermatitis or eczema.  DC 7806, as 
revised, provides a 10 percent rating where at least 5 
percent, but less than 20 percent, of the entire body, is 
affected, or where at least 5 percent, but less than 20 
percent, of exposed areas of the body are affected, or, where 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for less than six 
weeks during the past 12-month period.  A 30 percent rating 
requires involvement of 20 to 40 percent of the entire body 
or of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  

In his August 2003 claim, the veteran stated that his 
pseudofolliculitis had recently increased in severity.  May 
2003 VA outpatient treatment records disclose that the 
veteran complained of skin irritation, right cheek.  July 
2003 VA outpatient notes reflect that Cleocin (an antibiotic) 
was prescribed, but those notes do not show that any 
corticosteroid therapy was required.  VA outpatient treatment 
notes reflect that the veteran had scarring from cystic acne 
on his face.  

On VA examination conducted in January 2004, the veteran 
reported that he was using a topical corticosteroid cream and 
a topical erythromycin (antibiotic) solution.  He had been 
using these topical medications daily for 12 months.  He had 
last been treated with oral antibiotic three months before 
the examination.  There were hyperpigmented follicular firm 
papules on the neck and beard area.  The area involved was 
"approximately 20 percent of the exposed face and neck 
area."  The examiner estimated that this area was less than 
5 percent of the entire body surface.  VA outpatient clinical 
records through September 2005 disclose that the veteran's 
prescribed medications included capsaicin cream (a cream 
which combats itching) and clindamycin (antibiotic) topical 
solution, but do not disclose use of topical or systemic 
corticosteroids.  

At his July 2007 Board hearing, the veteran testified that he 
was unable to shave.  He testified that he used an electric 
shaver to keep the amount of facial hair down, but was unable 
to get a close shave.  If he shaved with a razor or down to 
the bare skin, the hair would turn and grow inward, causing 
an infection.  He testified that he had scarring from the 
infected hairs on his cheeks, chin, and neck.

A 10 percent evaluation is assigned where the affected area 
is less than 20 percent of the exposed area of the body.  It 
is difficult to determine whether the examiner's statement 
that the affected area in the veteran's case is 
"approximately 20% of the exposed face and neck area" is 
equivalent to less than 20 percent of the exposed surfaces of 
the body, so as to warrant a 10 percent evaluation, or 
approximates "20 to 40 percent of exposed areas" so as to 
warrant a 30 percent evaluation.  Resolving reasonable doubt 
in the veteran's favor, the Board finds that the criteria for 
a 30 percent evaluation have been met or approximated.  

The Board notes that the examiner did not describe or measure 
the veteran's cystic acne scarring.  However, the previous 
descriptions of the veteran's scarring make it clear that the 
veteran does not have scarring exceeding 144 square inches 
(which would warrant a 40 percent evaluation under DC 7801).  

The veteran does not manifest more than two characteristics 
of disfigurement (which would warrant a 50 percent evaluation 
under DC 7800).  There is equivocal evidence that he may have 
meet two characteristics of disfigurement (surface contour of 
scar depressed or elevated, hyperpigmented or hypopoigmented 
skin in an area exceeding six square inches) so as to meet 
the criteria for a 30 percent evaluation under DC 7800.  
However, he is not entitled to a separate evaluation under DC 
7800 for disfigurement and an evaluation under DC 7806 based 
on the extent of the area affected, since both criteria are 
essentially considerations of disfigurement based on the 
extent of the visibly-affected area.  38 C.F.R. § 4.14 
(double compensation for the same symptoms under different 
diagnostic codes is precluded).  

There is no evidence that the veteran has visible tissue loss 
and gross distortion or asymmetry of two features or paired 
sets of features, such as both cheeks and the chin (so as to 
meet the criteria for a 50 percent evaluation under DC 7800).  
The veteran does not manifest pseudofolliculitis barbae on 
more than 40 percent of the exposed areas of the body (so as 
to warrant a 60 percent evaluation under DC 7806).  Thus, 
preponderance of the evidence is against an evaluation in 
excess of 30 percent.  

Resolving reasonable doubt in the veteran's favor, a 30 
percent evaluation, but no higher evaluation, is warranted 
for pseudofolliculitis.  38 U.S.C.A. § 5107(b).  

2.  Claim for increased evaluation for lumbar disability

Historically, the veteran was awarded service connection for 
residuals of a back injury with sacralization, L5, and 
dextroscoliosis, effective in 1980.  An initial 
noncompensable evaluation was assigned.  By a rating decision 
issued in December 2001, the evaluation for the service-
connected back disability was increased to 10 percent, under 
38 C.F.R. § 4.71a, DC 5292.  The rating codes were revised in 
2002 and 2003, and DC 5292 was renumbered as DC 5242, 
effective from September 26, 2003.  See 68 Fed. Reg. 51,454-
51,456 (August 27, 2003).  The RO has since recharacterized 
the veteran's service-connected disability as residuals of a 
lower back injury with lumbar disc disease.

Under regulations in effect when the veteran submitted his 
July 2004 claim for an increased evaluation for the service-
connected lumbar disability, spine disabilities evaluated 
under DCs 5235 to 5243 are evaluated based on loss of range 
of motion, or objective indicators, unless the disability is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine; a 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or, where the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or, 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

In this case, the veteran's forward flexion has varied from 
45 degrees (January 2006 VA examination) to 70 degrees 
without pain (September 2004 VA examination) to 90 degrees 
(January 2006 VA outpatient treatment) and total 
thoracolumbar motion from 175 degrees without pain (January 
2006 VA examination) to 185 degrees without pain (September 
2004 VA examination).  He also had an antalgic gait on VA 
examination in September 2004 and at the time of January 2006 
VA outpatient treatment; other examiners described his gait 
at normal.  The veteran has been using a cane.  The veteran's 
limitation of range of motion, at its most limited, warrants 
a 20 percent evaluation, but no higher evaluation.

Since the veteran has a combined thoracolumbar range of 
motion in excess of 150 degrees on all examinations, there 
can be no finding that the veteran has ankylosis, either 
favorable or unfavorable, so the 100 percent evaluation 
available for unfavorable ankylosis of the entire spine and 
the 50 percent evaluation available for unfavorable ankylosis 
of the entire thoracolumbar spine are not applicable.  

The veteran has consistently stated, including on VA 
examination and during his testimony before the Board, that 
he does not have incapacitating episodes requiring bed rest, 
and the medical evidence is devoid of any notation that the 
veteran has been advised to have a period of bed rest.  Thus, 
the veteran cannot be evaluated under the formula pertaining 
to incapacitating episodes.  

The veteran is entitled to separate evaluation of his 
neurological symptoms, under DC 5243, which provides, at Note 
1 under the General Rating Formula for Disease and Injuries 
of the Spine, that, where the veteran is evaluated based on 
limitation of motion under that Formula, "any associated 
objective neurologic abnormalities . . . [should be 
evaluated] separately, under an appropriate diagnostic code."  

In this case, the veteran has subjective complaints of knee 
weakness and falling when his back pain is exacerbated, 
complaints of pain radiating into the posterior bilateral 
lower extremities to mid-calf, and he states that he needs a 
cane when walking to prevent falling and to take pressure off 
his back.  On VA examination conducted in January 2006, there 
was giveaway weakness in the lower extremities, and decreased 
deep tendon reflexes to 2+ at each patella and 1+ at the 
right ankle, with absent deep tendon reflex at the left 
ankle.  Neurological examination was described as normal.  

There was a broad-based disc bulge with caudal foraminal 
narrowing at L4-L5 on VA magnetic resonance imaging (MRI) in 
March 2005.  Private MRI conducted in June 2007 also 
identified mild bilateral neural foraminal narrowing at L2-L3 
due to a broad-based disc bulge, as well as multilevel mild 
degenerative facet arthropathy.  The private provider who 
treated him in March 2007 assigned a diagnosed of radicular 
syndrome of the lower limbs.  The Board notes that the 
veteran's complaints of pain are consistent with the findings 
on MRI.  In particular, the veteran's complaints of 
exacerbation of pain with motion are consistent with the 
degenerative facet arthropathy, and the complaints of 
exacerbation of pain with driving or prolonged sitting are 
consistent with the findings of bulging disc and neural 
foraminal narrowing.  The Board finds the veteran's testimony 
about his impairment due to pain generally credible.

With respect to neurologic manifestations, DC 8520 pertains 
to paralysis of the sciatic nerve.  Under this provision, 
mild incomplete paralysis warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.   See Note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Objective decrease in deep tendon reflexes, together with the 
veteran's complaints of pain radiating down into the leg, 
warrant a 10 percent evaluation, but not a higher evaluation.  
The clinical evidence establishes that the veteran had normal 
muscle tone and bulk and normal motor and sensory 
examination, despite the changes in deep tendon reflexes, so 
the current neurologic impairment is mild, rather than 
moderate.  While the neurological manifestations of the 
veteran's service-connected disability are mild, these 
symptoms are sufficient to warrant a finding of mild sciatic 
nerve impairment under 38 C.F.R. § 4.124a, DC 8520.  

Although the veteran stated, at his Travel Board hearing, 
that his symptoms had increased, the private and VA examiners 
who examined him in 2006 and 2007 found normal muscle 
strength, tone, bulk, and function.  There was no foot drop 
or foot dragging, although the veteran had an antalgic gait.  
Thus, an evaluation in excess of 10 percent under DC 8520 is 
not warranted, given that neurologic testing of motor and 
sensory function disclosed no impairment.  

The evidence is not in equipoise to warrant a higher 
evaluation under DC 8520 or assignment of an additional 
separate evaluation under any other diagnostic code 
pertaining to neurologic impairment, so the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a higher evaluation.  A separate, 
additional, 10 percent evaluation under DC 8520, but no 
higher evaluation, is warranted.

The veteran does not contend that he is entitled to an 
extraschedular evaluation for any individual service-
connected disability considered in this decision, standing 
alone.  There is no evidence of unusual disabling factors 
related to any of the service-connected disabilities at issue 
in this decision.  Therefore, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996).  To the extent that the veteran 
again contends that he is unemployable as a result of the 
combination of his service-connected disabilities, that claim 
is, in essence, a claim for an extraschedular evaluation.  As 
noted in the Introduction, above, that claim is REFERRED to 
the RO.  


ORDER

An increased evaluation from 10 percent to 30 percent for 
pseudofolliculitis barbae is granted, subject to law and 
regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only.

The appeal for an increased evaluation in excess of 20 
percent for residuals of a lower back injury with lumbar disc 
disease under 38 C.F.R. § 4.71, Diagnostic Code 5243 is 
denied.

A separate, compensable, 10 percent evaluation for mild 
incomplete sciatic nerve paralysis due to residuals of a 
lower back injury with lumbar disc disease is granted, 
subject to law and regulations governing the effective date 
of an award of monetary compensation; the appeal is granted 
to this extent only.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


